DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a final rejection. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 7/15/2022 in response to Office Action (non-final rejection) mailed 3/29/2022.
Claims 1-20 were previously pending. With Applicant’s filing of 7/15/2022 Claims 1, 7, and 13 are amended, Claims 8-10 are cancelled, and Claims 2-6, 11-12, and 14-20 are as previously presented. Presently Claims 1-7 and 11-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/713,519, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For instance, subject matter including a base member composed of a permeable material, and claimed in all three instant independent claims, is not disclosed in the prior-filed application. Accordingly, Claims 1-20 are not entitled to the benefit of the prior application 15/713,519. 
The disclosure of the prior-filed application, Application No. 15/659,433, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For instance, subject matter including a base member composed of a permeable material, and claimed in all three instant independent claims, is not disclosed in the prior-filed application. Accordingly, Claims 1-20 are not entitled to the benefit of the prior application 15/659,433. 
The Examiner notes the instant application’s domestic benefit claim to prior-filed application 16/865,175 via CON is proper and undisputed, and the instant application is entitled to the benefit of the filing date of 16/865,175 at least as to subject matter including a base member composed of a permeable material.
The Examiner wishes to be clear that the instant application’s domestic benefit claim to prior-filed application 15/713,519 via CIP is proper, and the further domestic benefit claim to prior-filed application 15/659,433 via CIP is proper. However, because all of the independent claims of the instant application recite subject matter (a base member composed of a permeable material) for which the disclosures of 15/713,519 and 15/659,433 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a), the instant independent claims are not entitled to the benefit of the filing dates of those two prior-filed applications. The dependent claims are consequently not entitled to the benefit of the filing dates. See MPEP §211.05(I)(B) “Claiming the Benefit of Nonprovisional Applications”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riha et al. (US 2019/0322047 A1, hereinafter “Riha”).
Regarding Claim 1, Riha discloses an additive manufacturing system (3D printer, 100) that can print a 3D object (180) via extrusion deposition ([0041]; Fig. 1). A 3D print head (120) comprising a nozzle for depositing one or more polymer layers onto a print substrate (140) comprising a print surface (110) forms the object ([0041]). The print substrate further comprises a print bed (vacuum bed, 160) that may be heated ([0042]), and that which heats the vacuum bed, thus is engaged with the vacuum bed, may be considered a heating element (not shown). A build sheet (print surface member, 200) is disposed on the print substrate and includes a build surface layer (220) with a print side (222) that serves as the print surface ([0046]; [0060]; Figs. 2,7). The vacuum bed includes a vacuum table that may define a plurality of uniform and/or different vacuum holes (air vents, 162) in a grid pattern, and the relative position between the print surface member and the vacuum bed can be fixed upon application of the vacuum (vacuum force) ([0082-0083]; [0086]; Figs. 10-13). A spacer platform (base member, 142) may be disposed between the vacuum bed and the print surface member and may comprise a foam insert, cardboard, fiberboard, particle board, and may comprise concrete, polymer, or metal, and vacuum can fix the print surface member to the base member ([0090]; Fig. 12). The base member may comprise a spacer platform (142) positioned between the vacuum bed and the print surface member, the base member may be made of gas-permeable materials such as foam, cardboard, metal, porous MDF, porous LDF (wood fiber board), and functions to ensure that vacuum is uniformly applied ([0090]; [0095]; Fig. 12), thus vacuum force is dispersed. Because the base member may be made of a thermally conductive material such as metal it may inherently transfer heat from the vacuum bed which may be actively heated by the heat-generating heating element, as discussed above, through the intervening metal base member, to the print surface member. 
The print surface member can be fixed (is affixable) to the base member by vacuum ([0090]). Prior to printing, the spacer platform (with base member) can be disposed on the vacuum bed and the print surface member can be disposed on the spacer platform, and while the vacuum is applied the spacer platform is fixed to the vacuum bed and the print surface member is fixed to the spacer platform ([0090]; Fig. 12). The print surface member may be made of thermoplastic polyurethane (TPU), for instance, and when made of a TPU sheet the print surface member alone can seal vacuum and can thus attach to the vacuum bed ([0118-0119]). Thus, the TPU print surface member forms a non-permeable surface. Figure 12 depicts an embodiment including a vacuum bed (160) with a base member (140/142) thereon, with a seal layer (240) thereon, and a print surface member (200/222) on top (Fig. 12). The Examiner notes the seal layer is discloses as being optional ([0090]; [0130]). Reviewing the x dimension, the print surface member has an x dimension (second dimension) that fits within the base member x dimension (first dimension), which in turn fits within the vacuum bed x dimension (Fig. 12). Thus, in operation the vacuum force transferred by the vacuum bed is dispersed through the permeable material of the base member and applied against the print dimension of the base member for deposition of a print material by the 3D printer on the print surface member. Riha further discloses that “although the apparatus and methods set forth in [Riha] are applied to solve technical problems in large-scale additive manufacturing, the apparatus and methods can be applied to any smaller-scale additive manufacturing such as medium-scale and/or small-scale additive manufacturing, without limitation” ([0045]). Thus, Riha discloses the 3D printer may not be a large-scale additive manufacturing printer. 
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed by Riha as discussed above. Riha discloses the limitation of Claim 4 as discussed above.
Regarding Claims 5 and 6, the limitations of Claim 1 from which Claims 5 and 6 depend are disclosed by Riha as discussed above. Riha further discloses additionally, the print surface member can be attached to the spacer platform via a layer of adhesive between the print surface member and the base member, and by lifting the print surface member off from the base member, the print surface member and the 3D object can be released from the base member (¶0092).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Riha et al. (US 2019/0322047 A1, hereinafter “Riha”).
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by Riha as discussed above. Riha does not explicitly disclose the base member has a thickness between 0.05 and 0.005 inches, however Riha further discloses variability in the base member material does not affect the performance of the base member ([0090]), and can be one or multiple layers of material without affecting performance ([0102]), and merely needs to allow vacuum force to pass through ([0197], [0102]). Because in operation the thicknesses claimed would not lead to unexpected results and would not have  affected the performance of Riha, such thickness differences are obvious. Therefore, with such a change in size being the only difference between the prior art and the claim, and the sizes do not perform differently, such limitation is not patentably distinct. See MPEP §2144.04 (IV)(A). 


Claims 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciscon et al. (US 10,933,585 B2, hereinafter “Ciscon ‘585”) in view of Riha et al. (US 2019/0322047 A1, hereinafter “Riha”).
As a preliminary matter, Ciscon ‘585 is qualified as prior art under 35 USC 102(a)(1) because its publication date (Jan. 31, 2019) is before the effective filing date of the instant application. The Examiner notes, and as discussed above, the instant application does not receive the priority benefit of Ciscon ‘585 (Application No. 15/713,519) because Ciscon ‘585 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The instant claims are not entitled to the benefit of the prior application 15/713,519. Furthermore, none of the exceptions under 35 USC 102(b)(1) apply.
Regarding Claim 13, Ciscon ‘585 discloses a print bed (vacuum bed, 100) including a top layer (102) having a plurality of air holes (104) therein, and a vacuum hose (106) connected to a vacuum source and operative to pull air in through the air holes, thus transmitting vacuum force therethrough, and down a tube connect to the bottom layer of the vacuum bed (C3 L39-67; C4 L1-7; Fig. 1). Figure 1 depicts the air vents of the vacuum bed include a plurality of holes in a grid pattern (Fig. 1). Ciscon ‘585 discloses a 3D printer printhead depositing deposition material on the print base (print surface member) (Cl. 1), and further discloses a z-axis detection system disposed within the 3D printer printhead, such that the printhead is operative to self level itself using the z-axis detection system (Cl. 1). Ciscon ‘585 does not disclose a base member having a first dimension for being affixable on top of the vacuum bed, wherein the base member is composed of a permeable material; and a print surface member having a non-permeable surface with a second dimension for being affixable on top of the base member; and wherein the vacuum force transferred by the vacuum bed is dispersed through the permeable material of the base member and applied against the print surface securing the print surface in place for deposition of a print material by the 3D printer on the print surface member.
In the same field of endeavor, additive manufacturing by 3D printing, Riha discloses an additive manufacturing system (3D printer, 100) that can print a 3D object (180) via extrusion deposition ([0041]; Fig. 1). A print head (120) comprising a nozzle for depositing one or more polymer layers onto a print substrate (140) comprising a print surface (110) forms the object ([0041]). A build sheet (print surface member, 200) is disposed on the print substrate and includes a build surface layer (220) with a print side (222) that serves as the print surface ([0046]; [0060]; Figs. 2,7). A spacer platform (base member, 142) may be disposed between the vacuum bed and the print surface member and may comprise a foam insert, cardboard, fiberboard, particle board, and may comprise concrete, polymer, or metal, and vacuum can fix the print surface member to the base member ([0090]; Fig. 12). The base member may be positioned between the vacuum bed and the print surface member, the base member may be made of gas-permeable materials such as foam, cardboard, metal, porous MDF, porous LDF (wood fiber board), and functions to ensure that vacuum is uniformly applied ([0090]; [0095]; Fig. 12), thus vacuum force is dispersed. The print surface member can be fixed (is affixable) to the base member by vacuum ([0090]). Prior to printing, the spacer platform (with base member) can be disposed on the vacuum bed and the print surface member can be disposed on the spacer platform, and while the vacuum is applied the spacer platform is fixed to the vacuum bed and the print surface member is fixed to the spacer platform ([0090]; Fig. 12). The print surface member may be made of thermoplastic polyurethane (TPU), and when made of a TPU sheet the print surface member alone can seal vacuum and can thus attach to the vacuum bed ([0118-0119]). Thus, the TPU print surface member forms a non-permeable surface. Figure 12 depicts an embodiment including a vacuum bed (160) with a base member (140/142) thereon, with a seal layer (240) thereon, and a print surface member (200/222) on top (Fig. 12). The Examiner notes the seal layer is discloses as being optional ([0090]; [0130]). Reviewing the x dimension, the print surface member has an x dimension (second dimension) that fits within the base member x dimension (first dimension), which in turn fits within the vacuum bed x dimension (Fig. 12). Thus, in operation the vacuum force transferred by the vacuum bed is dispersed through the permeable material of the base member and applied against the print dimension of the base member for deposition of a print material by the 3D printer on the print surface member.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Ciscon ‘585 invention of an apparatus for a 3D printer with an airflow-enabled print bed for secure placement of a print base, and a printhead including a heat sink for improved heating and cooling properties (Abstract), with the Riha teaching of adding a permeable base member between a print surface member and a vacuum bed to evenly diffuse the vacuum force across the print surface member. One would be motivated to combine them by a desire to gain the benefit of uniform application of vacuum force, and setting up the base member and the print surface member on the vacuum bed, and releasing the print surface member can be performed in a simple manner, as taught by Riha ([0088]; [0100]).
Regarding Claim 17, the limitations of Claim 13 from which Claim 17 depends are disclosed by the combination Ciscon ‘585 and Riha. Ciscon ‘585 further discloses a controller controlling movement of the 3D printer printhead moveable in a first axis; a hotend of the 3D printer printhead for depositing the deposition material, the hotend connected to the 3D printer printhead via a connector moveable in the first axis, the hotend including an arm extending outward therefrom; an optical sensor assembly including an emitter and a detector, the optical sensor assembly affixed to the 3D printer printhead; and wherein the controller calibrates a starting position for the 3D printer printhead based on first axis movement of the printhead relative to a print bed, the first axis movement distinct from the hotend as facilitated by the connector and detected by the arm interacting with the optical sensor assembly (Cl. 9). 
Regarding Claim 18, the limitations of Claim 17 from which Claim 18 depends are disclosed by the combination Ciscon ‘585 and Riha. Ciscon ‘585 further discloses the printhead is a deposition printhead (Cl. 10).
Regarding Claim 19, the limitations of Claim 17 from which Claim 19 depends are disclosed by the combination Ciscon ‘585 and Riha. Ciscon ‘585 further discloses movement in the first axis is movement in the z-axis plane of movement (C11).
Regarding Claim 20, the limitations of Claim 17 from which Claim 20 depends are disclosed by the combination Ciscon ‘585 and Riha. Ciscon ‘585 further discloses the connector is a flexure assembly (Cl. 12).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ciscon et al. (US 10,933,585 B2, hereinafter “Ciscon ‘585”) in view of Riha et al. (US 2019/0322047 A1, hereinafter “Riha”), and further in view of Ciscon et al. (US 2019/0030817 A1, hereinafter “Ciscon ‘817”).
As a preliminary matter, Ciscon ‘817 is qualified as prior art under 35 USC 102(a)(1) because its publication date (Jan. 31, 2019) is before the effective filing date of the instant application. The Examiner notes, and as discussed above, the instant application does not receive the priority benefit of Ciscon ‘817 (Application No. 15/659,433) because Ciscon ‘817 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The instant claims are not entitled to the benefit of the prior application 15/659,433. Furthermore, none of the exceptions under 35 USC 102(b)(1) apply.
Regarding Claim 14, the limitations of Claim 13 from which Claim 14 depends are disclosed by the combination Ciscon ‘585 and Riha. The combination Ciscon ‘585 and Riha does not disclose the z-axis detection system includes: a controller determining a zero position of the 3D printer printhead in an x-axis and a y-axis, as well as finding an initial position for position of the printhead in the z- axis; a hotend of the 3D printer printhead for deposition of the deposition material, the hotend connected to the 3D printer printhead via a connector moveable in the z-axis, the hotend including an arm extending outward therefrom; an optical sensor assembly including an emitter and a detector, the optical sensor assembly directly affixed to the 3D printer printhead, where at the initial position in the z- axis, the arm of the hotend extends in-between the emitter and the detector; and wherein the controller calibrates a starting position for the 3D printer printhead based on z-axis movement of the printhead distinct from the hotend as facilitated by the connector, causing z-axis displacement of the arm on the hotend, the z-axis displacement allowing the detector to detect a change in light from the emitter. 
In the same field of endeavor, additive manufacturing by 3D printing, Ciscon ‘817 discloses a z-axis calibration system for a three-dimensional printer comprising: a controller determining a zero position for a three-dimensional printer printhead in an x-axis and a y-axis, as well as finding an initial position for position of the printhead in the z-axis; a hotend of the printhead for deposition of printing material, the hotend connected to the printhead via a connector moveable in the z-axis, the hotend including an arm extending outward therefrom; an optical sensor assembly including an emitter and a detector, the optical sensor assembly directly affixed to the printhead, where at the initial position in the z-axis, the arm of the hotend extends in-between the emitter and the detector; and wherein the controller calibrates a starting position for the printhead based on z-axis movement of the printhead distinct from the hotend as facilitated by the connector, causing z-axis displacement of the arm on the hotend, the z-axis displacement allowing the detector to detect a change in light from the emitter (Cl. 21).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Ciscon ‘585 and Riha invention as discussed above, with the Ciscon ‘817 teaching of a controller that calibrates a starting position for the printhead based on the first axis deflection of the hotend as detected by the optical sensor assembly. One would be motivated to combine them by a desire to gain the benefit of detection and prevention of the printhead making inadvertent contact with the printbed or existing deposition material, as taught by Ciscon ‘817 ([0061]).
Regarding Claim 15, the limitations of Claim 14 from which Claim 15 depends are disclosed by the combination Ciscon ‘585 and Riha and Ciscon ‘817 as discussed above. Ciscon ‘817 further discloses the connector is at least one of: a flexure assembly and a linear rail including a spring element (Cl. 23). 
Regarding Claim 16, the limitations of Claim 14 from which Claim 16 depends are disclosed by the combination Ciscon ‘585 and Riha and Ciscon ‘817 as discussed above. Ciscon ‘817 further discloses the starting position between the printhead and a printbed is known within a distance of less than 10 microns (Cl. 24). 

Response to Amendment
Claims 7-12 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn. Examine notes Claims 8-10 are cancelled.

Response to Arguments
Applicant's arguments regarding Claims 1-6 and 13-20, filed 7/15/2022 have been fully considered but they are not persuasive.
The Applicant argues the rejection based on priority is improper because the Applicant does not assert priority to prior-filed application 15/713,519 for the member composed of permeable material, but rather relies on prior-filed application 16/865,175. The Examiner does not agree. A claim in a subsequently filed application that relies on a combination of prior applications may not be entitled to the benefit of an earlier filing date under 35 U.S.C. 120 since 35 U.S.C. 120 requires that the earlier filed application contain a disclosure which complies with 35 U.S.C. 112(a) except for the best mode requirement for each claim in the subsequently filed application. Studiengesellschaft Kohle m.b.H. v. Shell Oil Co., 112 F.3d 1561, 1564, 42 USPQ2d 1674, 1677 (Fed. Cir. 1997). See MPEP §211.05(I)(B) “Claiming the Benefit of Nonprovisional Applications”. The Applicant asserts priority to three prior-filed applications (15/659,433 and 15/713,519 and 16/865,175), thus a combination of prior applications, in the application data sheet (ADS, as corrected 11/2/2020) of the instant application 17/072,663. The three prior-filed applications have three different filing dates. 
As of the filing date of prior-filed application 15/659,433, the combination of prior-filed applications does not contain a disclosure which complies with 35 U.S.C. 112(a) except for the best mode requirement, for each claim in the instant application. There is no compliance as of that date at least because the combination does not yet disclose the member composed of permeable material. In fact, as of that date prior-filed applications 15/713,519 and 16/865,175 had not even been filed. Therefore, the instant application is not entitled to the filing date of prior-filed application 15/659,433.
As of the filing date of prior-filed application 15/713,519, the combination of prior-filed applications does not contain a disclosure which complies with 35 U.S.C. 112(a) except for the best mode requirement, for each claim in the instant application. There is no compliance as of that date at least because the combination does not yet disclose the member composed of permeable material. In fact, as of that date prior-filed application 16/865,175 had not even been filed. Therefore, the instant application is not entitled to the filing date of prior-filed application 15/713,519.
As of the filing date of prior-filed application 16/865,175, the combination of prior-filed applications does contain a disclosure which complies with 35 U.S.C. 112(a) except for the best mode requirement, for each claim in the instant application. There is compliance as of that date at least because the combination discloses the member composed of permeable material. Therefore, the instant application is entitled to the filing date of 16/865,175. 
Because only prior-filed application 16/865,175 discloses the member composed of permeable material, the instant claims reciting the member composed of permeable material may benefit only from the filing date of prior-filed application 16/865,175 and not from the filing dates of the other two prior-filed applications. The instant claims reciting the member composed of permeable material include the three independent claims and their dependent claims. That is, all of Claims 1-7 and 11-20, noting Claims 8-10 are have since been cancelled. As a result, primary prior art reference of record Riha is a qualified reference under 35 USC 102(a)(1) because the publication date of Riha is prior to the filing date of application 16/865,175. The Examiner notes there was no rejection based on priority but rather a notice that Claims 1-20 were not entitled to two of the three prior filing dates sought, noting Claims 8-10 were then pending. Therefore, the Examiner is not persuaded.
The Applicant argues primary prior art reference of record Riha excludes heating the Riha print bed (element 160) because the heating interferes with the large-scale additive manufacturing process, and that Riha uses the spacer platform (element 142) to “expressly” keep the print bed cool. The Examiner does not agree. While Riha [0012] notes problems with covering a print bed with ABS and manufacturing difficulties of placing the ABS sheet or walking on the sheet due to the print bed being hot, this portion of the disclosure is a description of the state of the art prior to the Riha invention (Background section of Riha). Riha discloses the print bed can include a heated and/or unheated table ([0042]). Because Riha teaches heating the print bed, Applicant’s assertions that Riha excludes heating the print bed or expressly keeps the print bed cool is disproven. Riha discloses in one embodiment that the spacer platform may be a thermal insulator to inhibit conduction of heat from the printed object (180) to the print bed ([0093]). Nowhere does Riha expressly teach the spacer platform is used to keep the print bed cool; only that the object is kept hot. Therefore, the Examiner is not persuaded.
The Applicant argues primary prior art reference of record Riha is excluded because Claim 1 expressly excludes large-scale additive manufacturing through negative claiming, and that [Riha [0011] discloses] “standard or small-scale 3D printing problems are only magnified in Riha’s large scale additive manufacturing environment.” The Examiner does not agree. Riha discloses that “although the apparatus and methods set forth in [Riha] are applied to solve technical problems in large-scale additive manufacturing, the apparatus and methods can be applied to any smaller-scale additive manufacturing such as medium-scale and/or small-scale additive manufacturing, without limitation” ([0045]). Indeed, Riha’s 3D printer is not exclusively a large-scale additive manufacturing printer. Consequently, the negative claim limitation of Claim 1 is ineffective against Riha. Furthermore, Riha [0011] discloses the state of the art prior to Riha (Background section of Riha) and discloses the smaller-scale difficulties can be especially severe in large-scale additive manufacturing. Again, this is a problem in the pre-Riha art. The invention of Riha is an improvement over the pre-Riha art. Thus, Applicant’s assertion that standard or small-scale 3D printing problems are only magnified in Riha’s large scale additive manufacturing environment is not supported. Therefore, the Examiner is not persuaded. 
The Applicant argues the rejection of Claims 13-20 is improper because U.S. Patent No. 10,933,585 and Publication No. 2019/0030817 (Patent No. 10,189,205) are not valid prior art. The Examiner does not agree. The Examine notes U.S. Patent No. 10,933,585 is the patent stemming from application 15/713,519 discussed in detail above, and Publication No. 2019/0030817 (Patent No. 10,189,205) is the pre-grant publication (and patent) stemming from application 15/659,433 discussed in detail above. U.S. Patent No. 10,933,585 and Publication No. 2019/0030817 (Patent No. 10,189,205) (referenced as Ciscon ‘585 and Ciscon ‘817 in the prior Office Action) are in fact valid prior art because they are qualified under 35 USC 102(a)(1) as both references have effectively filed dates that are prior to the effective filing date of the instant application and none of the 35 USC 102(b)(1) exceptions apply. The Examiner notes that the effective filing date of the instant application is that of the filing date of application 16/865,175, and that the instant application is not entitled to the priority dates of applications 15/713,519 and 15/659,433, as discussed in detail above. Therefore, the Examiner is not persuaded.

Allowable Subject Matter
Claims 7 and 11-12 are indicated as having allowable subject matter.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:
Independent Claim 7 indicates having allowable subject matter because the recited claim limitations for the base member is composed of foam aluminum, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 11-12 are allowable as depending from an indicated-allowable base claim.
Dependent Claim 3 indicates having allowable subject matter because the recited claim limitations for the base member is composed of foam aluminum, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743